          Case 1:18-cv-02534-CRC Document 5 Filed 01/16/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                   )
 MARIA PINEDA, et al.,                             )
                                  Plaintiffs,      )
                                                   )
         v.                                        )          Case No. 1:18-CV-02534 (CRC)
                                                   )
 DONALD J. TRUMP, et al.,                          )
                                  Defendants.      )
                                                   )
                                                   )
                                                   )

     CONSENT MOTION TO STAY PROCEEDINGS AND FOR NUNC PRO TUNC
       EXTENSION OF TIME IN LIGHT OF LAPSE IN APPROPRIATIONS

       Pursuant to Federal Rule of Civil Procedure 6, Defendants respectfully move to stay this

civil action, as well as for a nunc pro tunc extension of all deadlines in it, due to the ongoing

lapse in appropriations. Plaintiff consents to this motion.

       At the end of the day on December 21, 2018, the appropriations act that had been funding

the Department of Justice (Department) expired and the required appropriations lapsed. The

same is true for multiple additional executive agencies. Undersigned counsel does not know

when funding will be restored by Congress.

       Absent an appropriation, Department attorneys, including the Assistant United States

Attorney assigned to this matter, are prohibited from working on substantive matters, even on a

voluntary basis, except in very limited circumstances, including “emergencies involving the

safety of human life or the protection of property.” 31 U.S.C. § 1342.

       Accordingly, Defendants, through undersigned counsel, request a stay of this civil action,

as well as an extension of time commensurate with the calendar day duration of the lapse in

appropriations, until Congress has restored appropriations to the Department.
          Case 1:18-cv-02534-CRC Document 5 Filed 01/16/19 Page 2 of 2



       If this motion is granted, the parties will notify the Court within fourteen days once

appropriations for the Department have been restored and at that time will file a joint status

report proposing revised deadlines for any applicable matters, including a response to the

Complaint. Defendant’s answer was due Monday, January 14, 2019, when the Court was closed

due to inclement weather, so the deadline rolled over to January 15. See Fed. R. Civ. P. 6(a)(3)

(when clerk’s office is closed, deadlines are extended to next business day). However, signatory

counsel himself (who is acting this week as Assistant U.S. Attorney Simon’s supervisor) had

been furloughed until Friday, January 11, 2019, and due to the snow-related office closure on

Monday, signatory counsel did not timely move for a stay and extension in this case amid the

flurry of other matters that he was newly getting up to speed on and moving for stays in

yesterday, January 15, 2019. Signatory counsel regrets the oversight.

       Therefore, although undersigned counsel greatly regrets any disruption caused to the

Court and the parties, Defendants hereby move for a stay of this case and for the extension of all

pending deadlines as set forth above. A proposed Order is attached.

Dated: January 16, 2019                       Respectfully submitted,
                                              JESSIE K. LIU
                                              D.C. Bar #472845
                                              United States Attorney

                                              DANIEL F. VAN HORN
                                              D.C. Bar # 924092
                                              Chief, Civil Division

                                         By: /s/ Peter C. Pfaffenroth on behalf of ___________
                                             JEREMY SIMON, D.C. Bar # 447956
                                             Assistant United States Attorney
                                             555 Fourth St., N.W.
                                             Washington, D.C. 20530
                                             Phone: (202) 252-2528
                                             Jeremy.Simon@usdoj.gov
                                             Counsel for Defendants


                                                 2
           Case 1:18-cv-02534-CRC Document 5-1 Filed 01/16/19 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                    )
 MARIA PINEDA, et al.,                              )
                                   Plaintiffs,      )
                                                    )
           v.                                       )       Case No. 1:18-CV-02534 (CRC)
                                                    )
 DONALD J. TRUMP, et al.,                           )
                                   Defendants.      )
                                                    )
                                                    )
                                                    )

                                       [PROPOSED] ORDER


          UPON CONSIDERATION of Defendants’ motion to stay and for nunc pro tunc

extension of time in light of lapse in appropriations, and for good cause shown and the entire

record herein, it is

          ORDERED that Defendants’ motion is GRANTED;

          ORDERED that this action is stayed until appropriations are restored to the Department

of Justice;

          ORDERED that all pending deadlines in this action are hereby extended nunc pro tunc

for a period of time equal to the calendar day duration of the lapse in appropriations; and it is

further

          ORDERED that the parties shall file a joint status report within fourteen (14) calendar

days after Congress has appropriated funds for the Department of Justice notifying the Court that

the appropriations lapse has ceased and proposing new deadlines for pending matters.

          SO ORDERED.


____________                                     _______________________________________
DATE                                             UNITED STATES DISTRICT COURT JUDGE
